


110 HR 7128 IH: Nursing Home Transparency and

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7128
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Stark (for
			 himself and Ms. Schakowsky) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act
		  to improve the transparency of information on skilled nursing facilities and
		  nursing facilities and to clarify and improve the targeting of the enforcement
		  of requirements with respect to such facilities.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Nursing Home Transparency and
			 Quality of Care Improvement Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Improving transparency of information on skilled nursing
				facilities and nursing facilities
					Sec. 101. Required disclosure of ownership and additional
				disclosable parties information.
					Sec. 102. Accountability requirements.
					Sec. 103. Nursing home compare Medicare website.
					Sec. 104. Reporting of expenditures.
					Sec. 105. Standardized complaint form.
					Sec. 106. Ensuring staffing accountability.
					Title II—Targeting Enforcement
					Sec. 201. Civil money penalties.
					Sec. 202. National independent monitoring
				requirements.
					Sec. 203. GAO studies and reports on temporary
				management.
					Sec. 204. Notification of facility closure.
					Sec. 205. National demonstration projects on culture change and
				use of information technology in nursing homes.
					Title III—Improving staff training
					Sec. 301. Dementia and abuse prevention training.
					Sec. 302. Study and report on training required for certified
				nurse aides and supervisory staff.
				
			IImproving
			 transparency of information on skilled nursing facilities and nursing
			 facilities
			101.Required disclosure
			 of ownership and additional disclosable parties information
				(a)In
			 generalSection 1124 of the Social Security Act (42 U.S.C.
			 1320a–3) is amended by adding at the end the following new subsection:
					
						(c)Required
				disclosure of ownership and additional disclosable parties information
							(1)Disclosure
								(A)In
				generalA facility shall have the information described in
				paragraph (2) available—
									(i)during the period beginning on the date of
				enactment of this subsection and ending on the date such information is made
				available through the Online Survey, Certification and Reporting (OSCAR) data
				network (or any successor system) maintained by the Secretary, for submission
				to the Secretary, the Inspector General of the Department of Health and Human
				Services, the State in which the facility is located, and the State long-term
				care ombudsman in the case where the Secretary, the Inspector General, the
				State, or the State long-term care ombudsman requests such information;
				and
									(ii)beginning on the
				effective date of the final regulations promulgated under paragraph (3)(A), for
				reporting such information in accordance with such final regulations.
									Nothing
				in clause (i) shall be construed as authorizing a facility to dispose of or
				delete information described in such clause after the effective date of the
				final regulations promulgated under paragraph (3)(A).(B)Public
				availability of informationDuring the period described in
				subparagraph (A)(i), a facility shall—
									(i)make the
				information described in paragraph (2) available to the public upon request;
				and
									(ii)post a notice of
				the availability of such information in the lobby of the facility in a
				prominent manner.
									(2)Information
				described
								(A)In
				generalThe following information is described in this
				paragraph:
									(i)The information
				described in subsections (a) and (b), subject to subparagraph (C).
									(ii)The identity of
				and information on—
										(I)each member of the
				governing body of the facility, including the name, title, and period of
				service of each such member;
										(II)each person or
				entity who is an officer, director, member, partner, trustee, or managing
				employee of the facility, including the name, title, and period of service of
				each such person or entity; and
										(III)each person or
				entity who is an additional disclosable party of the facility.
										(iii)The
				organizational structure of each person and entity described in clauses (ii)
				and (iii) and a description of the relationship of each such person or entity
				to the facility and to one another.
									(B)Special rule
				where information is already reported or submittedTo the extent
				that information reported by a facility to the Internal Revenue Service on Form
				990, information submitted by a facility to the Securities and Exchange
				Commission, or information otherwise submitted to the Secretary or any other
				Federal agency contains the information described in clauses (i), (ii), (iii),
				or (iv) of subparagraph (A), the facility may provide such Form or such
				information submitted to meet the requirements of paragraph (1).
								(C)Special
				ruleIn applying subparagraph (A)(i)—
									(i)with respect to subsections (a) and (b),
				ownership or control interest shall include direct or indirect
				interests through any number of intermediate entities; and
									(ii)subsection
				(a)(3)(A)(ii) shall include the owner of a whole or part interest in any
				mortgage, deed of trust, note, or other obligation secured, in whole or in
				part, by the entity or any of the property or assets thereof, if the interest
				is equal to or exceeds 5 percent of the total property or assets of the
				entirety.
									(3)Reporting
								(A)In
				generalNot later than the date that is 2 years after the date of
				enactment of this subsection, the Secretary shall promulgate final regulations
				requiring, effective on the date that is 90 days after the date on which such
				final regulations are published in the Federal Register, a facility to report
				the information described in paragraph (2) to the Secretary in a standardized
				format, and such other regulations as are necessary to carry out this
				subsection. Such final regulations shall ensure that the facility certifies, as
				a condition of participation and payment under the program under title XVIII or
				XIX, that the information reported by the facility in accordance with such
				final regulations is accurate and current.
								(B)GuidanceThe
				Secretary shall provide guidance and technical assistance to States on how to
				adopt the standardized format under subparagraph (A).
								(4)No effect on
				existing reporting requirementsNothing in this subsection shall
				reduce, diminish, or alter any reporting requirement for a facility that is in
				effect as of the date of enactment of this subsection.
							(5)DefinitionsIn
				this subsection:
								(A)Additional
				disclosable partyThe term additional disclosable
				party means, with respect to a facility, any person or entity
				who—
									(i)exercises operational, financial, or
				managerial control over the facility or a part thereof, or provides policies or
				procedures for any of the operations of the facility, or provides financial or
				cash management services to the facility;
									(ii)leases or subleases real property to the
				facility, or owns a whole or part interest equal to or exceeding 5 percent of
				the total value of such real property;
									(iii)lends funds or
				provides a financial guarantee to the facility in an amount which is equal to
				or exceeds $50,000;
									(iv)provides
				management or administrative services, management or clinical consulting
				services, or accounting or financial services to the facility;
									(v)provides therapy,
				pharmacy, or hospice services to residents of the facility; or
									(vi)leases employees
				to or employs staff on behalf of the facility.
									(B)FacilityThe
				term facility means a disclosing entity which is—
									(i)a
				skilled nursing facility (as defined in section 1819(a)); or
									(ii)a
				nursing facility (as defined in section 1919(a)).
									(C)Managing
				employeeThe term managing employee means, with
				respect to a facility, an individual (including a general manager, business
				manager, administrator, director, or consultant) who directly or indirectly
				manages, advises, or supervises any element of the practices, finances, or
				operations of the facility.
								(D)Organizational
				structureThe term organizational structure means,
				in the case of—
									(i)a
				corporation, the officers, directors, and shareholders of the corporation who
				have an ownership interest in the corporation which is equal to or exceeds 5
				percent;
									(ii)a
				limited liability company, the members and managers of the limited liability
				company (including, as applicable, what percentage each member and manager has
				of the ownership interest in the limited liability company);
									(iii)a general
				partnership, the partners of the general partnership;
									(iv)a
				limited partnership, the general partners and any limited partners of the
				limited partnership who have an ownership interest in the limited partnership
				which is equal to or exceeds 10 percent;
									(v)a
				trust, the trustees of the trust;
									(vi)an individual,
				contact information for the individual; and
									(vii)any other person
				or entity, such information as the Secretary determines
				appropriate.
									.
				(b)Public
			 availability of information
					(1)In
			 generalNot later than the date that is 1 year after the date on
			 which the final regulations promulgated under section 1124(c)(3)(A) of the
			 Social Security Act, as added by subsection (a), are published in the Federal
			 Register, the Secretary shall make the information reported in accordance with
			 such final regulations available to the public in a similar manner as
			 information with respect to skilled nursing facilities and nursing facilities
			 is made available to the public through the Online Survey, Certification and
			 Reporting (OSCAR) data network (or any successor system) maintained by the
			 Secretary.
					(2)DefinitionsIn
			 this subsection:
						(A)Nursing
			 facilityThe term nursing facility has the meaning
			 given such term in section 1919(a) of the Social Security Act (42 U.S.C.
			 1396r(a)).
						(B)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
						(C)Skilled nursing
			 facilityThe term skilled nursing facility has the
			 meaning given such term in section 1819(a) of the Social Security Act (42
			 U.S.C. 1395i–3(a)).
						(c)Conforming
			 amendments
					(1)Skilled nursing
			 facilitiesSection 1819(d)(1) of the Social Security Act (42
			 U.S.C. 1395i–3(d)(1)) is amended by striking subparagraph (B) and redesignating
			 subparagraph (C) as subparagraph (B).
					(2)Nursing
			 facilitiesSection 1919(d)(1) of the Social Security Act (42
			 U.S.C. 1396r(d)(1)) is amended by striking subparagraph (B) and redesignating
			 subparagraph (C) as subparagraph (B).
					102.Accountability
			 requirements
				(a)Effective
			 compliance and ethics programs
					(1)Skilled nursing
			 facilitiesSection 1819(d)(1)
			 of the Social Security Act (42 U.S.C. 1395i–3(d)(1)) is amended by adding at
			 the end the following new subparagraph:
						
							(D)Compliance and
				ethics programs
								(i)RequirementOn or after the date that is 36 months
				after the date of enactment of this subparagraph, a skilled nursing facility
				shall, with respect to the entity that operates the facility (in this
				subparagraph referred to as the operating organization or
				organization), have in operation a compliance and ethics program
				that is effective in preventing and detecting criminal, civil, and
				administrative violations under this Act and in promoting quality of care
				consistent with regulations developed under clause (ii).
								(ii)Development of
				regulations
									(I)In
				generalNot later than the date that is 2 years after such date
				of enactment, the Secretary, in consultation with the Inspector General of the
				Department of Health and Human Services, shall promulgate regulations for an
				effective compliance and ethics program for operating organizations, which may
				include a model compliance program.
									(II) Design of
				regulationsSuch regulations
				with respect to specific elements or formality of a program may vary with the
				size of the organization, such that larger organizations should have a more
				formal program and include established written policies defining the standards
				and procedures to be followed by its employees. Such requirements may
				specifically apply to the corporate level management of multi-nursing home
				chains.
									(III)EvaluationNot
				later than 3 years after the date of promulgation of regulations under this
				clause, the Secretary shall complete an evaluation of the compliance and ethics
				programs required to be established under this subparagraph. Such evaluation
				shall determine if such programs led to changes in deficiency citations,
				changes in quality performance, or changes in other metrics of patient quality
				of care. The Secretary shall submit a report to Congress on such evaluation and
				shall include in such report such recommendations regarding changes in the
				requirements for such programs as the Secretary determines appropriate.
									(iii)Requirements
				for compliance and ethics programsIn this subparagraph, the term
				compliance and ethics program means, with respect to a skilled
				nursing facility, a program of the operating organization that—
									(I)has been
				reasonably designed, implemented, and enforced so that it generally will be
				effective in preventing and detecting criminal, civil, and administrative
				violations under this Act and in promoting quality of care; and
									(II)includes at least
				the required components specified in clause (iv).
									(iv)Required
				components of programThe required components of a compliance and
				ethics program of an organization are the following:
									(I)The organization must have established
				compliance standards and procedures to be followed by its employees and other
				agents that are reasonably capable of reducing the prospect of criminal, civil,
				and administrative violations under this Act.
									(II)Specific individuals within high-level
				personnel of the organization must have been assigned overall responsibility to
				oversee compliance with such standards and procedures and has sufficient
				resources and authority to assure such compliance.
									(III)The organization must have used due care
				not to delegate substantial discretionary authority to individuals whom the
				organization knew, or should have known through the exercise of due diligence,
				had a propensity to engage in criminal, civil, and administrative violations
				under this Act.
									(IV)The organization must have taken steps to
				communicate effectively its standards and procedures to all employees and other
				agents, such as by requiring participation in training programs or by
				disseminating publications that explain in a practical manner what is
				required.
									(V)The organization must have taken reasonable
				steps to achieve compliance with its standards, such as by utilizing monitoring
				and auditing systems reasonably designed to detect criminal, civil, and
				administrative violations under this Act by its employees and other agents and
				by having in place and publicizing a reporting system whereby employees and
				other agents could report violations by others within the organization without
				fear of retribution.
									(VI)The standards must have been consistently
				enforced through appropriate disciplinary mechanisms, including, as
				appropriate, discipline of individuals responsible for the failure to detect an
				offense.
									(VII)After an offense has been detected, the
				organization must have taken all reasonable steps to respond appropriately to
				the offense and to prevent further similar offenses, including any necessary
				modification to its program to prevent and detect criminal, civil, and
				administrative violations under this Act.
									(VIII)The organization must periodically
				undertake reassessment of its compliance program to identify changes necessary
				to reflect changes within the organization and its
				facilities.
									.
					(2)Nursing
			 facilitiesSection 1919(d)(1) of the Social Security Act (42
			 U.S.C. 1396r(d)(1)) is amended by adding at the end the following new
			 subparagraph:
						
							(D)Compliance and
				ethics program
								(i)RequirementOn
				or after the date that is 36 months after the date of enactment of this
				subparagraph, a nursing facility shall, with respect to the entity that
				operates the facility (in this subparagraph referred to as the operating
				organization or organization), have in operation a
				compliance and ethics program that is effective in preventing and detecting
				criminal, civil, and administrative violations under this Act and in promoting
				quality of care consistent with regulations developed under clause (ii).
								(ii)Development of
				regulations
									(I)In
				generalNot later than the
				date that is 2 years after such date of enactment, the Secretary, in
				consultation with the Inspector General of the Department of Health and Human
				Services, shall develop regulations for an effective compliance and ethics
				program for operating organizations, which may include a model compliance
				program.
									(II) Design of
				regulationsSuch regulations
				with respect to specific elements or formality of a program may vary with the
				size of the organization, such that larger organizations should have a more
				formal program and include established written policies defining the standards
				and procedures to be followed by its employees. Such requirements may
				specifically apply to the corporate level management of multi-nursing home
				chains.
									(III)EvaluationNot later than 3 years after the date of
				promulgation of regulations under this clause the Secretary shall complete an
				evaluation of the compliance and ethics programs required to be established
				under this subparagraph. Such evaluation shall determine if such programs led
				to changes in deficiency citations, changes in quality performance, or changes
				in other metrics of patient quality of care. The Secretary shall submit a
				report to Congress on such evaluation and shall include in such report such
				recommendations regarding changes in the requirements for such programs as the
				Secretary determines appropriate.
									(iii)Requirements
				for compliance and ethics programsIn this subparagraph, the term
				compliance and ethics program means, with respect to a nursing
				facility, a program of the operating organization that—
									(I)has been
				reasonably designed, implemented, and enforced so that it generally will be
				effective in preventing and detecting criminal, civil, and administrative
				violations under this Act and in promoting quality of care; and
									(II)includes at least
				the required components specified in clause (iv).
									(iv)Required
				components of programThe required components of a compliance and
				ethics program of an organization are the following:
									(I)The organization must have established
				compliance standards and procedures to be followed by its employees and other
				agents that are reasonably capable of reducing the prospect of criminal, civil,
				and administrative violations under this Act.
									(II)Specific individuals within high-level
				personnel of the organization must have been assigned overall responsibility to
				oversee compliance with such standards and procedures and has sufficient
				resources and authority to assure such compliance.
									(III)The organization must have used due care
				not to delegate substantial discretionary authority to individuals whom the
				organization knew, or should have known through the exercise of due diligence,
				had a propensity to engage in criminal, civil, and administrative violations
				under this Act.
									(IV)The organization must have taken steps to
				communicate effectively its standards and procedures to all employees and other
				agents, such as by requiring participation in training programs or by
				disseminating publications that explain in a practical manner what is
				required.
									(V)The organization must have taken reasonable
				steps to achieve compliance with its standards, such as by utilizing monitoring
				and auditing systems reasonably designed to detect criminal, civil, and
				administrative violations under this Act by its employees and other agents and
				by having in place and publicizing a reporting system whereby employees and
				other agents could report violations by others within the organization without
				fear of retribution.
									(VI)The standards must have been consistently
				enforced through appropriate disciplinary mechanisms, including, as
				appropriate, discipline of individuals responsible for the failure to detect an
				offense.
									(VII)After an offense has been detected, the
				organization must have taken all reasonable steps to respond appropriately to
				the offense and to prevent further similar offenses, including any necessary
				modification to its program to prevent and detect criminal, civil, and
				administrative violations under this Act.
									(VIII)The organization must periodically
				undertake reassessment of its compliance program to identify changes necessary
				to reflect changes within the organization and its
				facilities.
									.
					(b)Quality
			 assurance and performance improvement (QAPI) demonstration program
					(1)In
			 generalThe Secretary of
			 Health and Human Services (in this subsection referred to as the
			 Secretary) shall establish a demonstration program (in this
			 subsection referred to as the program) to be conducted over a
			 3-year period to test and evaluate models for quality assurance and performance
			 improvement (QAPI) programs with respect to nursing facilities, including
			 skilled nursing facilities.
					(2)Facilities to be
			 includedThe program shall include at least 15, but not more than
			 30, nursing facilities, including a mix of facilities, such as special focus
			 facilities and high and middle performing facilities, but shall have a focus on
			 lower performing facilities. The nursing facilities included in the program
			 shall reflect large and medium chains and stand alone homes.
					(3)ActivitiesThe program shall provide funding for
			 quality assurance and performance improvement activities at nursing facilities,
			 such as data analysis, root-cause analysis, and systemic improvements. The
			 results of such analysis shall be reported to, and used by the governing body
			 at such facilities to make systemic improvements in quality of care.
					(4)Evaluation
						(A)In
			 generalThe Secretary, in
			 consultation with the Inspector General of the Department of Health and Human
			 Services, shall conduct an evaluation of the program to determine if quality
			 assurance and performance improvement activities led to changes in deficiency
			 citations, changes in quality performance, or changes in other metrics of
			 patient quality of care. Not later than 1 year after completion of the program,
			 the Secretary shall submit to Congress a report on such evaluation and shall
			 include in such report recommendations on statutory changes needed to modify
			 and strengthen quality assurance and performance improvement programs in
			 skilled nursing facilities and nursing facilities.
						(B)Best practices
			 manualThe Secretary, in
			 consultation with the Inspector General of the Department of Health and Human
			 Services, shall use the results of such evaluation to create a resource manual
			 for nursing facilities on best practices in quality assurance and performance
			 improvement.
						(C)Proposal to revise
			 quality assurance and performance improvement programsThe Secretary, taking into account the
			 results of such evaluation, shall include in the proposed rule published under
			 section 1888(e) of the Social Security Act (42 U.S.C. 1395yy(e)(5)(A)) for the
			 subsequent fiscal year to the extent otherwise authorized under section
			 1819(b)(1)(B) or 1819(d)(1)(D) of the Social Security Act or other regulatory
			 authority, one or more proposals for skilled nursing facilities to modify and
			 strengthen quality assurance and performance improvement programs in such
			 facilities. At the time of publication of such proposed rule and to the extent
			 otherwise authorized under section 1919(b)(1)(B) or 1919(d)(1)(D) of such Act
			 or other regulatory authority, the Secretary shall promulgate as a proposed
			 rule one or more proposals for nursing facilities to modify and strengthen
			 quality assurance and performance improvement programs in such
			 facilities.
						(5)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this subsection.
					(c)GAO study on
			 nursing facility undercapitalization
					(1)In
			 generalThe Comptroller
			 General of the United States shall conduct a study that examines the
			 following:
						(A)The extent to
			 which corporations that own or operate large numbers of nursing facilities,
			 taking into account ownership type (including private equity and control
			 interests), are undercapitalizing such facilities.
						(B)The effects of
			 such undercapitalization on quality of care, including staffing and food costs,
			 at such facilities.
						(C)Options to address
			 such undercapitalization, such as requirements relating to surety bonds,
			 liability insurance, or minimum capitalization.
						(2)ReportNot
			 later than 18 months after the date of the enactment of this Act, the
			 Comptroller General shall submit to Congress a report on the study conducted
			 under paragraph (1).
					(3)Nursing
			 facilityIn this subsection, the term nursing
			 facility includes a skilled nursing facility.
					103.Nursing home
			 compare Medicare website
				(a)Skilled nursing
			 facilities
					(1)In
			 generalSection 1819 of the Social Security Act (42 U.S.C.
			 1395i–3) is amended—
						(A)by redesignating
			 subsection (i) as subsection (j); and
						(B)by inserting after
			 subsection (h) the following new subsection:
							
								(i)Nursing home
				compare website
									(1)Inclusion of
				additional information
										(A)In
				generalThe Secretary shall
				ensure that the Department of Health and Human Services includes, as part of
				the information provided for comparison of nursing homes on the official
				Internet website of the Federal Government for Medicare beneficiaries (commonly
				referred to as the Nursing Home Compare Medicare website) (or a
				successor website), the following information in a manner that is prominent,
				easily accessible, readily understandable to consumers of long-term care
				services, and searchable:
											(i)Information that
				is reported to the Secretary under section 1124(c)(3).
											(ii)Information on the
				Special Focus Facility program (or a successor program)
				established by the Centers for Medicare & Medicaid Services, according to
				procedures established by the Secretary. Such procedures shall provide for the
				inclusion of information with respect to, and the names and locations of, those
				facilities that, since the previous quarter—
												(I)were newly enrolled in the program;
												(II)are enrolled in
				the program and have failed to significantly improve;
												(III)are enrolled in
				the program and have significantly improved;
												(IV)have graduated
				from the program; and
												(V)have closed
				voluntarily or no longer participate under this title.
												(iii)Staffing data for each facility (including
				resident census data and data on the hours of care provided per resident per
				day) based on data submitted under subsection (b)(8)(C), including information
				on staffing turnover and tenure, in a format that is clearly understandable to
				consumers of long-term care services and allows such consumers to compare
				differences in staffing between facilities and State and national averages for
				the facilities. Such format shall include—
												(I)concise
				explanations of how to interpret the data (such as a plain English explanation
				of data reflecting “nursing home staff hours per resident day”);
												(II)differences in
				types of staff (such as training associated with different categories of
				staff);
												(III)the relationship
				between nurse staffing levels and quality of care; and
												(IV)an explanation
				that appropriate staffing levels vary based on patient case mix.
												(iv)Links to State internet websites where
				information about State survey and certification programs, Form 2567 inspection
				reports (or a successor form), and facility plans of corrections may be found,
				along with information to guide consumers in interpreting and understanding
				such reports.
											(v)The standardized
				complaint form developed under subsection (f)(8), including explanatory
				material on what complaint forms are, how they are used, and how to file a
				complaint with the State survey and certification program and the State
				long-term care ombudsman program.
											(vi)The number of adjudicated instances of
				criminal violations by a nursing facility or crimes committed by an employee of
				a nursing facility—
												(I)that were committed
				inside of the facility; and
												(II)with respect to
				such instances of violations or crimes committed outside of the facility, that
				were the violations or crimes of elder abuse, neglect, and exploitation,
				criminal sexual abuse of an elder, or other violations or crimes that resulted
				in the serious bodily injury of an elder.
												(B)Deadline for
				provision of information
											(i)In
				generalExcept as provided in clause (ii), the Secretary shall
				ensure that the information described in subparagraph (A) is included on such
				website (or a successor website) not later than 1 year after the date of
				enactment of this subsection.
											(ii)Exceptions
												(I)Ownership and
				affiliated parties and accountability requirements informationThe Secretary shall ensure that the
				information described in subparagraph (A)(i) is included on such website (or a
				successor website) not later than the date on which the requirements under
				section 1124(c)(3) are implemented.
												(II)Staffing
				dataThe Secretary shall ensure that the information described in
				subparagraph (A)(iii) is included on such website (or a successor website) not
				later than the date on which the requirement under subsection (b)(8)(C) is
				implemented.
												(2)Review and
				modification of website
										(A)In
				generalThe Secretary shall establish a process—
											(i)to review the
				accuracy, clarity of presentation, timeliness, and comprehensiveness of
				information reported on such website as of the day before the date of enactment
				of this subsection; and
											(ii)not later than 1
				year after the date of enactment of this subsection, to modify or revamp such
				website in accordance with the review conducted under clause (i).
											(B)ConsultationIn
				conducting the review under subparagraph (A)(i), the Secretary shall consult
				with—
											(i)State long-term
				care ombudsman programs;
											(ii)consumer advocacy
				groups;
											(iii)provider
				stakeholder groups;
											(iv)skilled nursing
				facility employees and their representatives; and
											(v)any other
				representatives of programs or groups the Secretary determines
				appropriate.
											.
						(2)Timeliness of
			 submission of survey and certification information
						(A)In
			 generalSection 1819(g)(5) of the Social Security Act (42 U.S.C.
			 1395i–3(g)(5)) is amended by adding at the end the following new
			 subparagraph:
							
								(E)Submission of
				survey and certification information to the secretaryIn order to improve the timeliness of
				information made available to the public under subparagraph (A) and provided on
				the Nursing Home Compare Medicare website under subsection (i), each State
				shall submit information respecting any survey or certification made respecting
				a skilled nursing facility (including any enforcement actions taken by the
				State) to the Secretary not later than the date on which the State sends such
				information to the facility. Any necessary subsequent corrections to prior
				information submitted by the State shall be submitted to the Secretary in a
				timely fashion. The Secretary shall use the information submitted under the
				preceding sentence to update the information provided on the Nursing Home
				Compare Medicare website as expeditiously as practicable, but not less
				frequently than
				quarterly.
								.
						(B)Effective
			 dateThe amendment made by this paragraph shall take effect 1
			 year after the date of enactment of this Act.
						(3)Special focus
			 facility programSection 1819(f) of such Act is amended by adding
			 at the end the following new paragraph:
						
							(8)Special focus
				facility program
								(A)In
				generalThe Secretary shall
				conduct a special focus facility program for enforcement of requirements for
				skilled nursing facilities that the Secretary has identified as having
				substantially failed to meet applicable requirements of this Act.
								(B)Periodic
				surveysUnder such program the Secretary shall conduct surveys of
				each facility in the program not less often than once very 6
				months.
								.
					(b)Nursing
			 facilities
					(1)In
			 generalSection 1919 of the Social Security Act (42 U.S.C. 1396r)
			 is amended—
						(A)by redesignating
			 subsection (i) as subsection (j); and
						(B)by inserting after
			 subsection (h) the following new subsection:
							
								(i)Nursing home
				compare website
									(1)Inclusion of
				additional information
										(A)In
				generalThe Secretary shall
				ensure that the Department of Health and Human Services includes, as part of
				the information provided for comparison of nursing homes on the official
				Internet website of the Federal Government for Medicare beneficiaries (commonly
				referred to as the Nursing Home Compare Medicare website) (or a
				successor website), the following information in a manner that is prominent,
				easily accessible, readily understandable to consumers of long-term care
				services, and searchable:
											(i)Information that is reported to the
				Secretary under section 1124(c)(3).
											(ii)Information on
				the Special Focus Facility program (or a successor program)
				established by the Centers for Medicare & Medicaid Services, according to
				procedures established by the Secretary. Such procedures shall provide for the
				inclusion of information with respect to, and the names and locations of, those
				facilities that, since the previous quarter—
												(I)were newly enrolled in the program;
												(II)are enrolled in
				the program and have failed to significantly improve;
												(III)are enrolled in the program and have
				significantly improved;
												(IV)have graduated
				from the program; and
												(V)have closed voluntarily or or no longer
				participate under this title.
												(iii)Staffing data for each facility (including
				resident census data and data on the hours of care provided per resident per
				day) based on data submitted under subsection (b)(8)(C), including information
				on staffing turnover and tenure, in a format that is clearly understandable to
				consumers of long-term care services and allows such consumers to compare
				differences in staffing between facilities and State and national averages for
				the facilities. Such format shall include—
												(I)concise
				explanations of how to interpret the data (such as a plain English explanation
				of data reflecting “nursing home staff hours per resident day”);
												(II)differences in
				types of staff (such as training associated with different categories of
				staff);
												(III)the relationship
				between nurse staffing levels and quality of care; and
												(IV)an explanation that appropriate staffing
				levels vary based on patient case mix.
												(iv)Links to State internet websites where
				information about State survey and certification programs, Form 2567 inspection
				reports (or a successor form), and facility plans of corrections may be found,
				along with information to guide consumers in interpreting and understanding
				such reports.
											(v)The standardized
				complaint form developed under subsection (f)(8), including explanatory
				material on what complaint forms are, how they are used, and how to file a
				complaint with the State survey and certification program and the State
				long-term care ombudsman program.
											(vi)The number of adjudicated instances of
				criminal violations by a nursing facility or crimes committed by an employee of
				a nursing facility—
												(I)that were
				committed inside of the facility; and
												(II)with respect to
				such instances of violations or crimes committed outside of the facility, that
				were the violations or crimes of elder abuse, neglect, and exploitation,
				criminal sexual abuse of an elder, or other violations or crimes that resulted
				in the serious bodily injury of an elder.
												(B)Deadline for
				provision of information
											(i)In
				generalExcept as provided in clause (ii), the Secretary shall
				ensure that the information described in subparagraph (A) is included on such
				website (or a successor website) not later than 1 year after the date of
				enactment of this subsection.
											(ii)Exceptions
												(I)Ownership and
				affiliated parties and accountability requirements
				informationThe Secretary shall ensure that the information
				described in subparagraph (A)(i) is included on such website (or a successor
				website) not later than the date on which the requirements under section
				1124(c)(3) are implemented.
												(II)Staffing
				dataThe Secretary shall ensure that the information described in
				subparagraph (A)(iii) is included on such website (or a successor website) not
				later than the date on which the requirement under subsection (b)(8)(C) is
				implemented.
												(2)Review and
				modification of website
										(A)In
				generalThe Secretary shall establish a process—
											(i)to review the
				accuracy, clarity of presentation, timeliness, and comprehensiveness of
				information reported on such website as of the day before the date of enactment
				of this subsection; and
											(ii)not later than 1
				year after the date of enactment of this subsection, to modify or revamp such
				website in accordance with the review conducted under clause (i).
											(B)ConsultationIn
				conducting the review under subparagraph (A)(i), the Secretary shall consult
				with—
											(i)State long-term
				care ombudsman programs;
											(ii)consumer advocacy
				groups;
											(iii)provider
				stakeholder groups;
											(iv)skilled nursing
				facility employees and their representatives; and
											(v)any other
				representatives of programs or groups the Secretary determines
				appropriate.
											.
						(2)Timeliness of
			 submission of survey and certification information
						(A)In
			 generalSection 1919(g)(5) of the Social Security Act (42 U.S.C.
			 1396r(g)(5)) is amended by adding at the end the following new
			 subparagraph:
							
								(E)Submission of
				survey and certification information to the secretaryIn order to improve the timeliness of
				information made available to the public under subparagraph (A) and provided on
				the Nursing Home Compare Medicare website under subsection (i), each State
				shall submit information respecting any survey or certification made respecting
				a nursing facility (including any enforcement actions taken by the State) to
				the Secretary not later than the date on which the State sends such information
				to the facility. Any necessary subsequent corrections to prior information
				submitted by the State shall be submitted to the Secretary in a timely fashion.
				The Secretary shall use the information submitted under the preceding sentence
				to update the information provided on the Nursing Home Compare Medicare website
				as expeditiously as practicable, but not less frequently than
				quarterly.
								.
						(B)Effective
			 dateThe amendment made by this paragraph shall take effect 1
			 year after the date of enactment of this Act.
						(3)Special focus
			 facility programSection 1919(f) of such Act is amended by adding
			 at the end the following new paragraph:
						
							(8)Special focus
				facility program
								(A)In
				generalThe Secretary shall
				conduct a special focus facility program for enforcement of requirements for
				nursing facilities that the Secretary has identified as having substantially
				failed to meet applicable requirements of this Act.
								(B)Periodic
				surveysUnder such program the Secretary shall conduct surveys of
				each facility in the program not less often than once very 6
				months.
								.
					(c)Availability of
			 reports on surveys, certifications, and substantiated complaint
			 investigations
					(1)Skilled nursing
			 facilitiesSection 1819(d)(1) of the Social Security Act (42
			 U.S.C. 1395i–3(d)(1)), as amended by section 102, is amended by adding at the
			 end the following new subparagraph:
						
							(G)Availability of
				survey, certification, and substantiated complaint investigation
				reportsA skilled nursing facility must—
								(i)have reports with respect to any surveys,
				certifications, and substantiated complaint investigations made respecting the
				facility during the 3 preceding years available for any individual to review
				upon request, along with the plan of corrective action; and
								(ii)post notice of
				the availability of such reports in areas of the facility that are prominent
				and accessible to the public.
								The
				facility shall not make available under clause (i) identifying information
				about complainants or
				residents..
					(2)Nursing
			 facilitiesSection 1919(d)(1) of the Social Security Act (42
			 U.S.C. 1396r(d)(1)), as amended by section 102, is amended by adding at the end
			 the following new subparagraph:
						
							(G)Availability of
				survey, certification, and substantiated complaint investigation
				reportsA nursing facility must—
								(i)have reports with respect to any surveys,
				certifications, and substantiated complaint investigations made respecting the
				facility during the 3 preceding years available for any individual to review
				upon request, along with the plan of corrective action; and
								(ii)post notice of
				the availability of such reports in areas of the facility that are prominent
				and accessible to the public.
								The
				facility shall not make available under clause (i) identifying information
				about complainants or
				residents..
					(3)Effective
			 dateThe amendments made by this subsection shall take effect 1
			 year after the date of enactment of this Act.
					(d)Guidance to
			 states on form 2567 State inspection reports
			 and substantiated complaint investigation reports
					(1)GuidanceThe Secretary shall provide guidance to
			 States on how States can establish electronic links to Form 2567 State
			 inspection reports (or a successor form), substantiated complaint investigation
			 reports, and a facility's plan of correction or other response to such Form
			 2567 State inspection reports (or a successor form) on the Internet website of
			 the State that provides information on skilled nursing facilities and nursing
			 facilities in a manner that does not disclose identifying information about
			 complainants or residents.
					(2)RequirementAs
			 a condition of a contract with a State under section 1864(d) of the Social
			 Security Act, effective not later than 2 years after the date of the enactment
			 of this Act, the Secretary of Health and Human Services shall require that a
			 State have, on the State’s Internet website referred to in paragraph (1), the
			 electronic links referred to in such paragraph.
					(3)DefinitionsIn
			 this subsection:
						(A)Nursing
			 facilityThe term nursing facility has the meaning
			 given such term in section 1919(a) of the Social Security Act (42 U.S.C.
			 1396r(a)).
						(B)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
						(C)Skilled nursing
			 facilityThe term skilled nursing facility has the
			 meaning given such term in section 1819(a) of the Social Security Act (42
			 U.S.C. 1395i–3(a)).
						104.Reporting of
			 expendituresSection 1888 of
			 the Social Security Act (42 U.S.C. 1395yy) is amended by adding at the end the
			 following new subsection:
				
					(f)Reporting of
				direct care expenditures
						(1)In
				generalFor cost reports submitted under this title for cost
				reporting periods beginning on or after the date that is 2 years after the date
				of enactment of this subsection, skilled nursing facilities shall separately
				report expenditures for wages and benefits for direct care staff (breaking out
				(at a minimum) registered nurses, licensed professional nurses, certified nurse
				assistants, and other medical and therapy staff).
						(2)Modification of
				formThe Secretary, in consultation with private sector
				accountants experienced with medicare and medicaid nursing facility home cost
				reports, shall redesign such reports to meet the requirement of paragraph (1)
				not later than 1 year after the date of the enactment of this
				subsection.
						(3)Categorization
				by functional accountsNot later than 30 months after the date of
				the enactment of this subsection, the Secretary, working in consultation with
				the Medicare Payment Advisory Commission, the Inspector General of the
				Department of Health and Human Services, and other expert parties the Secretary
				determines appropriate, shall take the expenditures listed on cost reports, as
				modified under paragraph (1), submitted by skilled nursing facilities and
				categorize such expenditures, regardless of any source of payment for such
				expenditures, for each skilled nursing facility into the following functional
				accounts on an annual basis:
							(A)Spending on direct
				care services (including nursing, therapy, and medical services).
							(B)Spending on
				indirect care (including housekeeping and dietary services).
							(C)Capital assets
				(including building and land costs).
							(D)Administrative
				services costs.
							(4)Availability of
				information submittedThe Secretary shall establish procedures to
				make information on expenditures submitted under this subsection readily
				available to interested parties upon request, subject to such requirements as
				the Secretary may specify under the procedures established under this
				paragraph.
						.
			105.Standardized
			 complaint form
				(a)Skilled nursing
			 facilities
					(1)Development by
			 the SecretarySection 1819(f) of the Social Security Act (42
			 U.S.C. 1395i–3(f)) is amended by adding at the end the following new
			 paragraph:
						
							(8)Standardized
				complaint formThe Secretary
				shall develop a standardized complaint form for use in filing, in good faith, a
				complaint with a State survey and certification agency and a State long-term
				care ombudsman program with respect to a skilled nursing
				facility.
							.
					(2)State
			 requirementsSection 1819(e) of the Social Security Act (42
			 U.S.C. 1395i–3(e)) is amended by adding at the end the following new
			 paragraph:
						
							(6)Complaint
				process and whistleblower protection
								(A)Complaint
				formsThe State must make the
				standardized complaint form developed under subsection (f)(8) available upon
				request to—
									(i)a
				resident of a skilled nursing facility;
									(ii)any person acting
				on the resident’s behalf; and
									(iii)any person who
				works at a skilled nursing facility or is a representative of such a
				worker.
									(B)Complaint
				resolution processThe State
				must establish a complaint resolution process in order to ensure that a
				resident is not retaliated against if the resident has complained, in good
				faith, about the quality of care or other issues relating to the skilled
				nursing facility, that the legal representative of a resident of a skilled
				nursing facility or other responsible party is not denied access to such
				resident or otherwise retaliated against if such representative or party has
				complained, in good faith, about the quality of care provided by the facility
				or other issues relating to the facility, and that a person who works at a
				skilled nursing facility is not retaliated against if the worker has
				complained, in good faith, about quality of care or services or an issue
				relating to the quality of care or services provided at the facility, whether
				the resident, legal representative, other responsible party, or worker used the
				form developed under subsection (f)(8) or some other method for submitting the
				complaint. Such complaint resolution process shall include—
									(i)procedures to
				assure accurate tracking of complaints received, including notification to the
				complainant that a complaint has been received;
									(ii)procedures to
				determine the likely severity of a complaint and for the investigation of the
				complaint;
									(iii)deadlines for
				responding to a compliant and procedures in order to enable the complainant to
				track the status of the complaint and investigation; and
									(iv)procedures to
				ensure that the identity of the complainant will be kept confidential.
									(C)Whistleblower
				protection
									(i)Prohibition
				against retaliationNo person
				who works at a skilled nursing facility may be penalized, discriminated, or
				retaliated, against with respect to any aspect of employment, including
				discharge, promotion, compensation, terms, conditions, or privileges of
				employment, or have a contract for services terminated, because the person (or
				anyone acting at the person’s request) complained, in good faith, about the
				quality of care or services provided by a nursing facility or about other
				issues relating to quality of care or services, whether using the form
				developed under subsection (f)(8) or some other method for submitting the
				complaint.
									(ii)Retaliatory
				reportingA skilled nursing facility may not file a complaint or
				a report against a person who works (or has worked) at the facility with the
				appropriate State professional disciplinary agency because the person (or
				anyone acting at the person’s request) filed, in good faith, a complaint
				described in clause (i).
									(iii)Commencement
				of actionAny person who
				believes the person has been penalized, discriminated, or retaliated against,
				or had a contract for services terminated in violation of clause (i) or against
				whom a complaint has been filed in violation of clause (ii) may bring an action
				at law or equity in the appropriate district court of the United States, which
				shall have jurisdiction over such action without regard to the amount in
				controversy or the citizenship of the parties, and which shall have
				jurisdiction to grant complete relief, including, but not limited to,
				injunctive relief (such as reinstatement), compensatory damages (which may
				include reimbursement of lost wages, compensation, and benefits), costs of
				litigation (including reasonable attorney and expert witness fees), exemplary
				damages where appropriate, and such other relief as the court deems just and
				proper.
									(iv)Rights not
				waivableThe rights protected by this paragraph may not be
				diminished by contract or other agreement, and nothing in this paragraph shall
				be construed to diminish any greater or additional protection provided by
				Federal or State law or by contract or other agreement.
									(v)Rule of
				constructionNothing in this section shall be construed as
				preventing a resident of a skilled nursing facility, a person acting on the
				resident’s behalf, or a person who works at a skilled nursing facility from
				submitting a complaint in a manner or format other than by using the
				standardized complaint form developed under subsection (f)(8) (including
				submitting a complaint orally).
									(vi)Requirement to
				post notice of employee rightsEach skilled nursing facility shall post
				conspicuously in an appropriate location a sign (in a form specified by the
				Secretary) specifying the rights of persons under this paragraph and including
				a statement that an employee may file a complaint with the Secretary against
				the a skilled nursing facility that violates the provisions of this paragraph
				and information with respect to the manner of filing such a complaint.
									(D)Good faith
				definedFor purposes of this
				paragraph, an individual shall be deemed to be acting in good faith with
				respect to the filing of a complaint if the individual reasonably
				believes—
									(i)the information
				reported or disclosed in the complaint is true; and
									(ii)a violation of
				this title has occurred or may occur in relation to such
				information.
									.
					(b)Nursing
			 facilities
					(1)Development by
			 the SecretarySection 1919(f) of the Social Security Act (42
			 U.S.C. 1395i–3(f)) is amended by adding at the end the following new
			 paragraph:
						
							(10)Standardized
				complaint formThe Secretary
				shall develop a standardized complaint form for use in filing, in good faith, a
				complaint with a State survey and certification agency and a State long-term
				care ombudsman program with respect to a nursing facility.
							.
					(2)State
			 requirementsSection 1919(e) of the Social Security Act (42
			 U.S.C. 1395i–3(e)) is amended by adding at the end the following new
			 paragraph:
						
							(8)Complaint
				process and whistleblower protection
								(A)Complaint
				formsThe State must make the
				standardized complaint form developed under subsection (f)(10) available upon
				request to—
									(i)a
				resident of a nursing facility;
									(ii)any person acting
				on the resident’s behalf; and
									(iii)any person who
				works at a nursing facility or a representative of such a worker.
									(B)Complaint
				resolution processThe State
				must establish a complaint resolution process in order to ensure that a
				resident is not retaliated against if the resident has complained, in good
				faith, about the quality of care or other issues relating to the nursing
				facility, that the legal representative of a resident of a nursing facility or
				other responsible party is not denied access to such resident or otherwise
				retaliated against if such representative or party has complained, in good
				faith, about the quality of care provided by the facility or other issues
				relating to the facility, and that a person who works at a nursing facility is
				not retaliated against if the worker has complained, in good faith, about
				quality of care or services or an issue relating to the quality of care or
				services provided at the facility, whether the resident, legal representative,
				other responsible party, or worker used the form developed under subsection
				(f)(10) or some other method for submitting the complaint. Such complaint
				resolution process shall include—
									(i)procedures to
				assure accurate tracking of complaints received, including notification to the
				complainant that a complaint has been received;
									(ii)procedures to
				determine the likely severity of a complaint and for the investigation of the
				complaint;
									(iii)deadlines for
				responding to a compliant and procedures in order to enable the complainant to
				track the status of the complaint and investigation; and
									(iv)procedures to
				ensure that the identity of the complainant will be kept confidential.
									(C)Whistleblower
				protection
									(i)Prohibition
				against retaliationNo person
				who works at a skilled nursing facility may be penalized, discriminated, or
				retaliated, against with respect to any aspect of employment, including
				discharge, promotion, compensation, terms, conditions, or privileges of
				employment, or have a contract for services terminated, because the person (or
				anyone acting at the person’s request) complained, in good faith, about the
				quality of care or services provided by a nursing facility or about other
				issues relating to quality of care or services, whether using the form
				developed under subsection (f)(10) or some other method for submitting the
				complaint.
									(ii)Retaliatory
				reportingA nursing facility may not file a complaint or a report
				against a person who works (or has worked) at the facility with the appropriate
				State professional disciplinary agency because the person (or anyone acting at
				the person’s request) filed, in good faith, a complaint described in clause
				(i).
									(iii)Commencement
				of actionAny person has been
				penalized, discriminated, or retaliated against, or had a contract for services
				terminated in violation of clause (i) or against whom a complaint has been
				filed in violation of clause (ii) may bring an action at law or equity in the
				appropriate district court of the United States, which shall have jurisdiction
				over such action without regard to the amount in controversy or the citizenship
				of the parties, and which shall have jurisdiction to grant complete relief,
				including, but not limited to, injunctive relief (such as reinstatement),
				compensatory damages (which may include reimbursement of lost wages,
				compensation, and benefits), costs of litigation (including reasonable attorney
				and expert witness fees), exemplary damages where appropriate, and such other
				relief as the court deems just and proper.
									(iv)Rights not
				waivableThe rights protected by this paragraph may not be
				diminished by contract or other agreement, and nothing in this paragraph shall
				be construed to diminish any greater or additional protection provided by
				Federal or State law or by contract or other agreement.
									(v)Rule of
				constructionNothing in this section shall be construed as
				preventing a resident of a nursing facility, a person acting on the resident’s
				behalf, or a person who works at a nursing facility from submitting a complaint
				in a manner or format other than by using the standardized complaint form
				developed under subsection (f)(10) (including submitting a complaint
				orally).
									(vi)Requirement to
				post notice of employee rightsEach nursing facility shall post
				conspicuously in an appropriate location a sign (in a form specified by the
				Secretary) specifying the rights of persons under this paragraph and including
				a statement that an employee may file a complaint with the Secretary against
				the a skilled nursing facility that violates the provisions of this paragraph
				and information with respect to the manner of filing such a complaint.
									(D)Good faith
				definedFor purposes of this
				paragraph, an individual shall be deemed to be acting in good faith with
				respect to the filing of a complaint if the individual reasonably
				believes—
									(i)the information
				reported or disclosed in the complaint is true; and
									(ii)a violation of
				this title has occurred or may occur in relation to such
				information.
									.
					(c)Effective
			 dateThe amendments made by this section shall take effect 1 year
			 after the date of enactment of this Act.
				106.Ensuring
			 staffing accountability
				(a)Skilled nursing
			 facilitiesSection 1819(b)(8) of the Social Security Act (42
			 U.S.C. 1395i–3(b)(8)) is amended by adding at the end the following new
			 subparagraph:
					
						(C)Submission of
				staffing information based on payroll data in a uniform formatBeginning not later than 2 years after the
				date of the enactment of this subparagraph, and after consulting with State
				long-term care omubdsman programs, consumer advocacy groups, provider
				stakeholder groups, employees and their representatives, and other parties the
				Secretary deems appropriate, the Secretary shall require a skilled nursing
				facility to electronically submit to the Secretary direct care staffing
				information (including information with respect to agency and contract staff)
				based on payroll and other verifiable and auditable data in a uniform format
				(according to specifications established by the Secretary in consultation with
				such programs, groups, and parties). Such specifications shall require that the
				information submitted under the preceding sentence—
							(i)specify the category of work a certified
				employee performs (such as whether the employee is a registered nurse, licensed
				practical nurse, licensed vocational nurse, certified nursing assistant,
				therapist, or other medical personnel);
							(ii)include resident
				census data and information on resident case mix;
							(iii)include a
				regular reporting schedule; and
							(iv)include
				information on employee turnover and tenure and on the hours of care provided
				by each category of certified employees referenced in clause (i) per resident
				per day.
							Nothing
				in this subparagraph shall be construed as preventing the Secretary from
				requiring submission of such information with respect to specific categories,
				such as nursing staff, before other categories of certified employees.
				Information under this subparagraph with respect to agency and contract staff
				shall be kept separate from information on employee staffing.
				(b)Nursing
			 facilitiesSection 1919(b)(8) of the Social Security Act (42
			 U.S.C. 1396r(b)(8)) is amended by adding at the end the following new
			 subparagraph:
					
						(C)Submission of
				staffing information based on payroll data in a uniform formatBeginning not later than 2 years after the
				date of the enactment of this subparagraph, and after consulting with State
				long-term care omubdsman programs, consumer advocacy groups, provider
				stakeholder groups, employees and their representatives, and other parties the
				Secretary deems appropriate, the Secretary shall require a nursing facility to
				electronically submit to the Secretary direct care staffing information
				(including information with respect to agency and contract staff) based on
				payroll and other verifiable and auditable data in a uniform format (according
				to specifications established by the Secretary in consultation with such
				programs, groups, and parties). Such specifications shall require that the
				information submitted under the preceding sentence—
							(i)specify the
				category of work a certified employee performs (such as whether the employee is
				a registered nurse, licensed practical nurse, licensed vocational nurse,
				certified nursing assistant, therapist, or other medical personnel);
							(ii)include resident census data and
				information on resident case mix;
							(iii)include a
				regular reporting schedule; and
							(iv)include
				information on employee turnover and tenure and on the hours of care provided
				by each category of certified employees referenced in clause (i) per resident
				per day.
							Nothing
				in this subparagraph shall be construed as preventing the Secretary from
				requiring submission of such information with respect to specific categories,
				such as nursing staff, before other categories of certified employees.
				Information under this subparagraph with respect to agency and contract staff
				shall be kept separate from information on employee staffing.
				IITargeting
			 Enforcement
			201.Civil money
			 penalties
				(a)Skilled nursing
			 facilities
					(1)In
			 generalSection 1819(h)(2)(B)(ii) of the Social Security Act (42
			 U.S.C. 1395i–3(h)(2)(B)(ii)) is amended to read as follows:
						
							(ii)Authority with
				respect to civil money penalties
								(I)AmountSubject
				to subclause (IV), the Secretary may impose a civil money penalty in the
				applicable per instance or per day amount (as defined in subclause (II) and
				(III)) for each day or each instance, respectively, of noncompliance (as
				determined appropriate by the Secretary).
								(II)Applicable per
				instance amountIn this clause, the term applicable per
				instance amount means—
									(aa)in
				the case where the deficiency is found to be a direct proximate cause of death
				of a resident of the facility, an amount not to exceed $100,000;
									(bb)in
				each case of a deficiency where the facility is cited for actual harm or
				immediate jeopardy, an amount not less than $3,050 and not more than $25,000;
				and
									(cc)in
				each case of any other deficiency, an amount not less than $250 and not to
				exceed $3,050.
									(III)Applicable per
				day amountIn this clause, the term applicable per day
				amount means—
									(aa)in
				each case of a deficiency where the facility is cited for actual harm or
				immediate jeopardy, an amount not less than $3,050 and not more than $25,000;
				and
									(bb)in
				each case of any other deficiency, an amount not less than $250 and not to
				exceed $3,050.
									(IV)Reduction of
				civil money penalties in certain circumstancesSubject to
				subclauses (V) and (VI), in the case where a facility self-reports and promptly
				corrects a deficiency for which a penalty was imposed under this clause not
				later than 10 calendar days after the date of such imposition, the Secretary
				may reduce the amount of the penalty imposed.
								(V)Prohibitions on
				reduction for certain deficiencies
									(aa)Repeat
				deficienciesThe Secretary may not reduce the amount of a penalty
				under subclause (IV) if the Secretary had reduced a penalty imposed on the
				facility in the preceding year under such subclause with respect to a repeat
				deficiency.
									(bb)Certain other
				deficienciesThe Secretary may not reduce the amount of a penalty
				under subclause (IV) if the penalty is imposed for a deficiency described in
				subclause (II)(bb) or (III)(aa) and the actual harm is found to result in a
				pattern of harm or widespread harm that immediately jeopardizes the health or
				safety of a resident or residents of the facility, or if the penalty is imposed
				for a deficiency described in subclause (II)(aa).
									(VI)Limitation on
				aggregate reductionsThe
				aggregate reduction in a penalty under subclause (IV) may not exceed 35 percent
				on the basis of self-reporting, on the basis of a waiver of an appeal (as
				provided for under regulations under section 488.436 of title 42, Code of
				Federal Regulations), or on the basis of both.
								(VII)Collection of
				civil money penaltiesIn the case of a civil money penalty
				imposed under this clause for a deficiency described in item (aa) or (bb) of
				subclause (II) or subclause (III)(aa), the Secretary—
									(aa)subject to item
				(bb), shall provide the opportunity for the facility to participate in an
				informal dispute resolution process prior to the collection of such
				penalty;
									(bb)may
				provide for the collection of such civil money penalty and the placement of
				such amounts collected in an escrow account on the earlier of the date on which
				the informal dispute resolution process under item (aa) is completed or the
				date that is 90 days after the date of the imposition of the penalty;
									(cc)may
				provide that such amounts collected are kept in such account pending the
				resolution of any appeals;
									(dd)in
				the case where the facility successfully appeals the penalty, shall provide for
				the return of such amounts collected (plus interest) to the facility;
				and
									(ee)in the case where all such appeals are
				unsuccessful, may provide that some portion of such amounts collected may be
				used to support activities of the State long term care ombudsman or that
				benefit residents, including assistance to support and protect residents who
				reside in a facility that closes (voluntarily or involuntarily) or is
				decertified (including offsetting costs of relocating residents to home and
				community-based settings or another facility), and projects that support
				resident and family councils and other consumer involvement in assuring quality
				care in facilities.
									(VIII)ProcedureThe
				provisions of section 1128A (other than subsections (a) and (b) and except to
				the extent that such provisions require a hearing prior to the imposition of a
				civil money penalty in the case described in subclause (VII)) shall apply to a
				civil money penalty under this clause in the same manner as such provisions
				apply to a penalty or proceeding under section 1128A(a).
								(IX)Indexing
				amountsFor years beginning
				after 2010, each of the amounts specified in subclauses (II) and (III) shall be
				subject to periodic increase in accordance with the provisions of section 5 of
				the Federal Civil Penalties Inflation Adjustment Act of 1990 (Public Law
				101–410; 28 U.S.C. 2461
				note).
								.
					(2)Conforming
			 amendmentThe second sentence of section 1819(h)(5) of the Social
			 Security Act (42 U.S.C. 1395i–3(h)(5)) is amended by inserting
			 (ii)(V), after (i),.
					(b)Nursing
			 facilities
					(1)Penalties imposed
			 by the State
						(A)In
			 generalSection 1919(h)(2) of the Social Security Act (42 U.S.C.
			 1396r(h)(2)) is amended—
							(i)in
			 subparagraph (A)(ii), by striking the first sentence and inserting the
			 following: A civil money penalty in accordance with subparagraph
			 (G).; and
							(ii)by
			 adding at the end the following new subparagraph:
								
									(G)Civil money
				penalties
										(i)In
				generalSubject to clause
				(iii), the State may impose a civil money penalty under subparagraph (A)(ii) in
				the applicable per instance or per day amount (as defined in clause (ii) and
				(iii)) for each day or each instance, respectively, of noncompliance (as
				determined appropriate by the State).
										(ii)Applicable per
				instance amountIn this subparagraph, the term applicable
				per instance amount means—
											(I)in the case where the deficiency is found
				to be a direct proximate cause of death of a resident of the facility, an
				amount not to exceed $100,000;
											(II)in each case of a
				deficiency where the facility is cited for actual harm or immediate jeopardy,
				an amount not less than $3,050 and not more than $25,000; and
											(III)in each case of
				any other deficiency, an amount not less than $250 and not to exceed
				$3,050.
											(iii)Applicable per
				day amountIn this subparagraph, the term applicable per
				day amount means—
											(I)in each case of a
				deficiency where the facility is cited for actual harm or immediate jeopardy,
				an amount not less than $3,050 and not more than $25,000; and
											(II)in each case of
				any other deficiency, an amount not less than $250 and not to exceed
				$3,050.
											(iv)Reduction of
				civil money penalties in certain circumstancesSubject to clauses
				(v) and (vi), in the case where a facility self-reports and promptly corrects a
				deficiency for which a penalty was imposed under subparagraph (A)(ii) not later
				than 10 calendar days after the date of such imposition, the State may reduce
				the amount of the penalty imposed.
										(v)Prohibition on
				reduction for certain deficiencies
											(I)Repeat
				deficienciesThe State may not reduce the amount of a penalty
				under clause (iv) if the State had reduced a penalty imposed on the facility in
				the preceding year under such clause with respect to a repeat
				deficiency.
											(II)Certain other
				deficienciesThe State may not reduce the amount of a penalty
				under clause (iv) if the penalty is imposed for a deficiency described in
				clause (ii)(II) or (iii)(I) and the actual harm is found to result in a pattern
				of harm or widespread harm that immediately jeopardizes the health or safety of
				a resident or residents of the facility, or if the penalty is imposed for a
				deficiency described in clause (ii)(I).
											(vi)Limitation on
				aggregate reductionsThe aggregate reduction in a penalty under
				clause (iv) may not exceed 35 percent on the basis of self-reporting, on the
				basis of a waiver of an appeal (as provided for under regulations under section
				488.436 of title 42, Code of Federal Regulations), or on the basis of
				both.
										(vii)Collection of
				civil money penaltiesIn the case of a civil money penalty
				imposed under subparagraph (A)(ii) for a deficiency described in subclause (I)
				or (II) of clause (ii) or clause (iii)(I), the State—
											(I)subject to
				subclause (II), shall provide the opportunity for the facility to participate
				in an informal dispute resolution process prior to the collection of such
				penalty;
											(II)may provide for
				the collection of such civil money penalty and the placement of such amounts
				collected in an escrow account on the earlier of the date on which the informal
				dispute resolution process under subclause (I) is completed or the date that is
				90 days after the date of the imposition of the penalty;
											(III)may provide that
				such amounts collected are kept in such account pending the resolution of any
				appeals;
											(IV)in the case where the facility successfully
				appeals the penalty, shall provide for the return of such amounts collected
				(plus interest) to the facility; and
											(V)in the case where
				all such appeals are unsuccessful, may provide that such funds collected shall
				be used for the purposes described in the second sentence of subparagraph
				(A)(ii).
											(viii)Indexing
				amountsFor years beginning after 2010, each of the amounts
				specified in clauses (ii) and (iii) shall be subject to periodic increase in
				accordance with the provisions of section 5 of the Federal Civil Penalties
				Inflation Adjustment Act of 1990 (Public Law 101–410; 28 U.S.C. 2461
				note).
										.
							(B)Conforming
			 amendmentThe second sentence of section 1919(h)(2)(A)(ii) is
			 amended by inserting , and some portion of such funds may be used to
			 support activities of the State long-term care ombudsman that benefit
			 residents, including assistance to support and protect residents who reside in
			 a facility that closes (voluntarily or involuntarily) or is decertified
			 (including offsetting costs of relocating residents to home and community-based
			 settings or another facility), and projects that support resident and family
			 councils and other consumer involvement in assuring quality care in
			 facilities before the period at the end.
						(2)Penalties
			 imposed by the Secretary
						(A)In
			 generalSection 1919(h)(3)(C)(ii) of the Social Security Act (42
			 U.S.C. 1396r(h)(3)(C)) is amended to read as follows:
							
								(ii)Authority with
				respect to civil money penalties
									(I)In
				generalSubject to subclause
				(III), the Secretary may impose a civil money penalty in the applicable per
				instance or per day amount (as defined in subclause (II) and (III)) for each
				day or each instance, respectively, of noncompliance (as determined appropriate
				by the Secretary).
									(II)Applicable per
				instance amountIn this clause, the term applicable per
				instance amount means—
										(aa)in the case where the deficiency is found
				to be a direct proximate cause of death of a resident of the facility, an
				amount not to exceed $100,000;
										(bb)in
				each case of a deficiency where the facility is cited for actual harm or
				immediate jeopardy, an amount not less than $3,050 and not more than $25,000;
				and
										(cc)in
				each case of any other deficiency, an amount not less than $250 and not to
				exceed $3,050.
										(III)Applicable per
				day amountIn this subparagraph, the term applicable per
				day amount means—
										(aa)in
				each case of a deficiency where the facility is cited for actual harm or
				immediate jeopardy, an amount not less than $3,050 and not more than $25,000;
				and
										(bb)in
				each case of any other deficiency, an amount not less than $250 and not to
				exceed $3,050.
										(IV)Reduction of
				civil money penalties in certain circumstancesSubject to
				subclauses (V) and (VI), in the case where a facility self-reports and promptly
				corrects a deficiency for which a penalty was imposed under this clause not
				later than 10 calendar days after the date of such imposition, the State may
				reduce the amount of the penalty imposed.
									(V)Prohibition on
				reduction for certain deficiencies
										(aa)Repeat
				deficienciesThe Secretary may not reduce the amount of a penalty
				under subclause (IV) if the Secretary had reduced a penalty imposed on the
				facility in the preceding year under such subclause with respect to a repeat
				deficiency.
										(bb)Certain other
				deficienciesThe Secretary may not reduce the amount of a penalty
				under subclause (IV) if the penalty is imposed for a deficiency described in
				subclause (II)(aa) or (III)(a) and the actual harm is found to result in a
				pattern of harm or widespread harm that immediately jeopardizes the health or
				safety of a resident or residents of the facility, or if the penalty is imposed
				for a deficiency described in subclause (II)(a).
										(VI)Limitation on
				aggregate reductionsThe aggregate reduction in a penalty under
				subclause (IV) may not exceed 35 percent on the basis of self-reporting, on the
				basis of a waiver of an appeal (as provided for under regulations under section
				488.436 of title 42, Code of Federal Regulations), or on the basis of
				both.
									(VII)Collection of
				civil money penaltiesIn the case of a civil money penalty
				imposed under subparagraph (A)(ii) for a deficiency described in subclause (I)
				or (II) of clause (ii) or clause (iii)(I), the State—
										(aa)subject to
				subclause (II), shall provide the opportunity for the facility to participate
				in an informal dispute resolution process prior to the collection of such
				penalty;
										(bb)may
				provide for the collection of such civil money penalty and the placement of
				such amounts collected in an escrow account on the earlier of the date on which
				the informal dispute resolution process under subclause (I) is completed or the
				date that is 90 days after the date of the imposition of the penalty;
										(cc)may
				provide that such amounts collected are kept in such account pending the
				resolution of any appeals;
										(dd)in the case where the facility successfully
				appeals the penalty, shall provide for the return of such amounts collected
				(plus interest) to the facility; and
										(ee)in the case where
				all such appeals are unsuccessful, may provide that such funds collected shall
				be used for the purposes described in the second sentence of paragraph
				(2)(A)(ii).
										(VIII)Indexing
				amountsFor years beginning after 2010, each of the amounts
				specified in subclauses (II) and (III) shall be subject to periodic increase in
				accordance with the provisions of section 5 of the Federal Civil Penalties
				Inflation Adjustment Act of 1990 (Public Law 101–410; 28 U.S.C. 2461
				note).
									(IX)ProcedureThe
				provisions of section 1128A (other than subsections (a) and (b) and except to
				the extent that such provisions require a hearing prior to the imposition of a
				civil money penalty in the case described in subclause (VII)) shall apply to a
				civil money penalty under this clause in the same manner as such provisions
				apply to a penalty or proceeding under section
				1128A(a).
									.
						(B)Conforming
			 amendmentSection 1919(h)(5)(8) of the Social Security Act (42
			 U.S.C. 1396r(h)(5)(8)) is amended by inserting (ii)(V), after
			 (i),.
						(c)Effective
			 dateThe amendments made by this section shall take effect 1 year
			 after the date of enactment of this Act.
				202.National
			 independent monitoring requirements
				(a)Skilled nursing
			 facilitiesSection 1819(h) of the Social Security Act (42 U.S.C.
			 1395i–3(h)(2)) is amended—
					(1)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and
					(2)by inserting after
			 paragraph (4) the following new paragraph:
						
							(5)National
				independent monitoring requirements
								(A)In
				generalNot later than 1 year
				after the date of enactment of this paragraph, the Secretary shall, in
				consultation with the Inspector General of the Department of Health and Human
				Services, evaluate the potential benefit and feasibility of applying
				independent monitoring requirements to interstate and large intrastate chains
				of skilled nursing facilities.
								(B)ConsiderationsThe feasibility evaluation under subparagraph (A) shall consider the
				following:
									(i)The need for independent monitoring
				requirements to address and remedy patterns of chronic poor performance, based
				on quality deficiencies, high staff turnover rates, or poor performance on
				other metrics of quality of care.
									(ii)Criteria for
				selecting interstate and large intrastate chains subject to independent
				monitoring requirements, including—
										(I)chains that have had a number of the
				facilities of such chain enrolled in the Special Focus Facility
				program (or a successor program) established by the Centers for
				Medicare & Medicaid Services during the preceding 3 years that exceeds a
				threshold number specified by the Secretary;
										(II)chains
				experiencing financial problems that may be linked to serious quality
				deficiencies;
										(III)chains experiencing low staffing levels in
				relation to the number and case mix of patients or turnover rates linked to
				serious quality deficiencies; and
										(IV)chains that have
				a record of chronic poor performance;
										and
				including other appropriate criteria.(iii)Responsibilities of independent monitors,
				including—
										(I)conducting
				periodic reviews and preparing root-cause quality and deficiency analyses of a
				chain described in such subparagraph to assess compliance by the chain with
				State and Federal laws and regulations;
										(II)conducting
				oversight of efforts by such a chain, whether publicly or privately held, to
				achieve compliance with State and Federal laws and regulations;
										(III)analyzing the
				management structure, distribution of expenditures, and direct care staffing
				levels of facilities of such a chain in relation to resident census, staff
				turnover rates, and tenure;
										(IV)reporting
				findings and recommendations with respect to such reviews, analyses, and
				oversight to the chain and facilities of the chain, to the Secretary, and to
				relevant States; and
										(V)other responsibilities of independent
				monitors;
										(iv)Other implementation issues, including
				timelines, processes, and enforcement mechanisms for implementation of
				independent monitor recommendations and corrective action
				plans.
									.
					(b)Nursing
			 facilitiesSection 1919(h) of the Social Security Act (42 U.S.C.
			 1396r(h)) is amended—
					(1)by redesignating
			 paragraphs (8) and (9) as paragraphs (9) and (10), respectively; and
					(2)by inserting after
			 paragraph (7) the following new paragraph:
						
							(7)National
				independent monitoring requirements
								(A)In
				generalNot later than 1 year
				after the date of enactment of this paragraph, the Secretary shall, in
				consultation with the Inspector General of the Department of Health and Human
				Services, evaluate the potential benefit and feasibility of applying
				independent monitoring requirements to interstate and large intrastate chains
				of nursing facilities.
								(B)ConsiderationsThe feasibility evaluation under subparagraph (A) shall consider the
				following:
									(i)The need for independent monitoring
				requirements to address and remedy patterns of chronic poor performance, based
				on quality deficiencies, high staff turnover rates, or poor performance on
				other metrics of quality of care.
									(ii)Criteria for
				selecting interstate and large intrastate chains subject to independent
				monitoring requirements, including—
										(I)chains that have had a number of the
				facilities of such chain enrolled in the Special Focus Facility
				program (or a successor program) established by the Centers for
				Medicare & Medicaid Services during the preceding 3 years that exceeds a
				threshold number specified by the Secretary;
										(II)chains
				experiencing financial problems that may be linked to serious quality
				deficiencies;
										(III)chains experiencing low staffing levels in
				relation to the number and case mix of patients or turnover rates linked to
				serious quality deficiencies; and
										(IV)chains that have a
				record of chronic poor performance;
										and
				including other appropriate criteria.(iii)Responsibilities of independent monitors,
				including—
										(I)conducting
				periodic reviews and preparing root-cause quality and deficiency analyses of a
				chain described in such subparagraph to assess compliance by the chain with
				State and Federal laws and regulations;
										(II)conducting
				oversight of efforts by such a chain, whether publicly or privately held, to
				achieve compliance with State and Federal laws and regulations;
										(III)analyzing the
				management structure, distribution of expenditures, and direct care staffing
				levels of facilities of such a chain in relation to resident census, staff
				turnover rates, and tenure;
										(IV)reporting
				findings and recommendations with respect to such reviews, analyses, and
				oversight to the chain and facilities of the chain, to the Secretary, and to
				relevant States; and
										(V)other responsibilities of independent
				monitors;
										(iv)Other implementation issues, including
				timelines, processes, and enforcement mechanisms for implementation of
				independent monitor recommendations and corrective action
				plans.
									.
					203.GAO studies and
			 reports on temporary management
				(a)In
			 generalThe Comptroller General of the United States (in this
			 section referred to as the Comptroller General) shall conduct a
			 study on—
					(1)best practices for
			 the appointment of temporary management under sections 1819(h)(2)(B)(iii),
			 1919(h)(2)(A)(iii), and 1919(h)(3)(C)(iii) of the Social Security Act (42
			 U.S.C. 1395i–3(h)(2)(B)(iii); 1396r(h)(2)(A)(iii); 1396r(h)(3)(C)(iii));
			 and
					(2)barriers to the
			 appointment of such temporary management.
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit a report to Congress containing the results of the study
			 conducted under subsection (a), together with recommendations for such
			 legislation and administrative action as the Comptroller General determines
			 appropriate.
				(c)Guidance to
			 statesThe Secretary of Health and Human Services shall issue
			 guidance to States based on the recommendations contained in the report
			 submitted under subsection (b).
				204.Notification of
			 facility closure
				(a)Skilled nursing
			 facilities
					(1)In
			 generalSection 1819(c) of the Social Security Act (42 U.S.C.
			 1395i–3(c)) is amended by adding at the end the following new paragraph:
						
							(7)Notification of Facility Closure
								(A)In generalAny individual who is the license holder of
				a skilled nursing facility must—
									(i)submit to the Secretary, the State
				long-term care ombudsman, residents of the facility, and the legal
				representatives of such residents or other responsible parties, written
				notification of an impending closure—
										(I)subject to subclause (II), not later than
				the date that is 60 days prior to the date of such closure; and
										(II)in the case of a
				facility where the Secretary terminates the facility’s participation under this
				title, not later than the date that the Secretary determines
				appropriate;
										(ii)ensure that the
				facility does not admit any new residents on or after the date on which such
				written notification is submitted; and
									(iii)include in the notice a plan for the
				transfer and adequate relocation of the residents of the facility by a
				specified date prior to closure that has been approved by the State, including
				assurances that the residents will be transferred to the most appropriate
				facility or other setting in terms of quality, services, and location, taking
				into consideration the needs, best interests, and preferences of each
				resident.
									(B)Relocation
									(i)In
				generalThe State shall
				ensure that, before a facility closes, all residents of the facility have been
				successfully relocated to another facility or an alternative home and
				community-based setting.
									(ii)Continuation of
				payments until residents relocatedThe Secretary may, as the Secretary
				determines appropriate, continue to make payments under this title with respect
				to residents of a facility that has submitted a notification under subparagraph
				(A) during the period beginning on the date such notification is submitted and
				ending on the date on which the resident is successfully
				relocated.
									.
					(2)Conforming
			 amendmentsSection 1819(h)(4) of the Social Security Act (42
			 U.S.C. 1395i–3(h)(4)) is amended—
						(A)in the first
			 sentence, by striking the Secretary shall terminate and
			 inserting the Secretary, subject to subsection (c)(7), shall
			 terminate; and
						(B)in the second
			 sentence, by striking subsection (c)(2) and inserting
			 paragraphs (2) and (7) of subsection (c).
						(b)Nursing
			 facilities
					(1)In
			 generalSection 1919(c) of the Social Security Act (42 U.S.C.
			 1396r(c)) is amended by adding at the end the following new paragraph:
						
							(9)Notification of Facility Closure
								(A)In generalAny individual who is the license holder of
				a nursing facility must—
									(i)submit to the Secretary, the State
				long-term care ombudsman, residents of the facility, and the legal
				representatives of such residents or other responsible parties, written
				notification of an impending closure—
										(I)subject to subclause (II), not later than
				the date that is 60 days prior to the date of such closure; and
										(II)in the case of a
				facility where the Secretary terminates the facility’s participation under this
				title, not later than the date that the Secretary determines
				appropriate;
										(ii)ensure that the
				facility does not admit any new residents on or after the date on which such
				written notification is submitted; and
									(iii)include in the notice a plan for the
				transfer and adequate relocation of the residents of the facility by a
				specified date prior to closure that has been approved by the State, including
				assurances that the residents will be transferred to the most appropriate
				facility or other setting in terms of quality, services, and location, taking
				into consideration the needs, best interests, and preferences of each
				resident.
									(B)Relocation
									(i)In
				generalThe State shall
				ensure that, before a facility closes, all residents of the facility have been
				successfully relocated to another facility or an alternative home and
				community-based setting.
									(ii)Continuation of
				payments until residents relocatedThe Secretary may, as the Secretary
				determines appropriate, continue to make payments under this title with respect
				to residents of a facility that has submitted a notification under subparagraph
				(A) during the period beginning on the date such notification is submitted and
				ending on the date on which the resident is successfully
				relocated.
									.
					(c)Effective
			 dateThe amendments made by this section shall take effect 1 year
			 after the date of enactment of this Act.
				205.National
			 demonstration projects on culture change and use of information technology in
			 nursing homes
				(a)In
			 generalThe Secretary shall conduct 2 demonstration projects, 1
			 for the development of best practices in skilled nursing facilities and nursing
			 facilities that are involved in the culture change movement (including the
			 development of resources for facilities to find and access funding in order to
			 undertake culture change) and 1 for the development of best practices in
			 skilled nursing facilities and nursing facilities for the use of information
			 technology to improve resident care.
				(b)Conduct of
			 demonstration projects
					(1)Grant
			 awardUnder each demonstration project conducted under this
			 section, the Secretary shall award 1 or more grants to facility-based settings
			 for the development of best practices described in subsection (a) with respect
			 to the demonstration project involved. Such award shall be made on a
			 competitive basis and may be allocated in 1 lump-sum payment.
					(2)Consideration of
			 special needs of residentsEach demonstration project conducted
			 under this section shall take into consideration the special needs of residents
			 of skilled nursing facilities and nursing facilities who have cognitive
			 impairment, including dementia.
					(c)Implementation
			 and duration
					(1)ImplementationThe
			 demonstration projects shall each be implemented not later than 1 year after
			 the date of enactment of this Act.
					(2)In
			 generalThe demonstration projects shall each be conducted for a
			 period not to exceed 3 years.
					(d)DefinitionsIn
			 this section:
					(1)Nursing
			 facilityThe term nursing facility has the meaning
			 given such term in section 1919(a) of the Social Security Act (42 U.S.C.
			 1396r(a)).
					(2)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					(3)Skilled nursing
			 facilityThe term skilled nursing facility has the
			 meaning given such term in section 1819(a) of the Social Security Act (42
			 U.S.C. 1395(a)).
					(e)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
				(f)ReportNot
			 later than 9 months after the completion of the demonstration project, the
			 Secretary shall submit a report to Congress on such project, together with
			 recommendations for such legislation and administrative action as the Secretary
			 determines appropriate.
				IIIImproving staff
			 training
			301.Dementia and
			 abuse prevention training
				(a)Skilled nursing
			 facilitiesSection 1819(f)(2)(A)(i)(I) of the Social Security Act
			 (42 U.S.C. 1395i–3(f)(2)(A)(i)(I)) is amended by inserting (including,
			 in the case of initial training and, if the Secretary determines appropriate,
			 in the case of ongoing training, dementia management training, and patient
			 abuse prevention training before , (II).
				(b)Nursing
			 facilitiesSection 1919(f)(2)(A)(i)(I) of the Social Security Act
			 (42 U.S.C. 1396r(f)(2)(A)(i)(I)) is amended by inserting (including, in
			 the case of initial training and, if the Secretary determines appropriate, in
			 the case of ongoing training, dementia management training, and patient abuse
			 prevention before , (II).
				(c)Effective
			 dateThe amendments made by this section shall take effect 1 year
			 after the date of enactment of this Act.
				302.Study and
			 report on training required for certified nurse aides and supervisory
			 staff
				(a)Study
					(1)In
			 generalThe Secretary shall conduct a study on the content of
			 training for certified nurse aides and supervisory staff of skilled nursing
			 facilities and nursing facilities. The study shall include an analysis of the
			 following:
						(A)Whether the number
			 of initial training hours for certified nurse aides required under sections
			 1819(f)(2)(A)(i)(II) and 1919(f)(2)(A)(i)(II) of the Social Security Act (42
			 U.S.C. 1395i–3(f)(2)(A)(i)(II); 1396r(f)(2)(A)(i)(II)) should be increased from
			 75 and, if so, what the required number of initial training hours should be,
			 including any recommendations for the content of such training (including
			 training related to dementia).
						(B)Whether
			 requirements for ongoing training under such sections 1819(f)(2)(A)(i)(II) and
			 1919(f)(2)(A)(i)(II) should be increased from 12 hours per year, including any
			 recommendations for the content of such training.
						(2)ConsultationIn
			 conducting the analysis under paragraph (1)(A), the Secretary shall consult
			 with States that currently (as of the date of enactment of this Act) require
			 more than 75 hours of training for certified nurse aides.
					(3)DefinitionsIn
			 this section:
						(A)Nursing
			 facilityThe term nursing facility has the meaning
			 given such term in section 1919(a) of the Social Security Act (42 U.S.C.
			 1396r(a)).
						(B)SecretaryThe
			 term Secretary means the Secretary of Health and Human Services,
			 acting through the Assistant Secretary for Planning and Evaluation.
						(C)Skilled nursing
			 facilityThe term skilled nursing facility has the
			 meaning given such term in section 1819(a) of the Social Security Act (42
			 U.S.C. 1395(a)).
						(b)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit a report to Congress containing the results of the study conducted under
			 subsection (a), together with recommendations for such legislation and
			 administrative action as the Secretary determines appropriate.
				
